DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 2-5, 7. 8. 11-13 and 21-25, in the reply filed on May 21, 2021 is acknowledged.

Status of Claims
This office action is in response to the election of Group II, claims 2-5, 7, 8, 11-13 and 21-25 on May 21, 2021 for the patent application 16/208,025 filed on December 3, 2018. Claims 2-5, 7, 8, 11-13, 15 and 20 are amended. Claims 1, 6, 9, 10 and 14 are cancelled. Claims 21-25 are new. Claims 2-5, 7, 8, 11-13 and 21-25 are elected. Claims 15-20 are withdrawn. Claims 2-5, 7, 8, 11-13, and 15-25 are pending. The first office action of November 16, 2020 is fully incorporated by reference into this Non-Final Office Action.

Drawings
Regarding FIGS. 9-14, 37 CFR 1.84(o), stated in part, suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. In the present case, the legends have lines that are undistinguishable in the chart. As such, there is a lack of understanding as to what the chart is trying to demonstrate. The Examiner respectfully suggests amending the legends and using lead lines to further demonstrate the significance of the chart. Therefore, the failure to use descriptive legends renders FIGS. 9-14 from complying with 37 CFR 1.84(o).

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. §112(a)

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-5, 7, 8, 11-13 and 21-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 21, and substantially similar limitations in claim 24, recites the limitation “a top surface being exchangeable with a plurality of top surfaces.” Specifically, the limitation is not adequately described in the specification as originally filed. As such, the claims are reasonably rejected under a theory of new matter. Therefore, claims 21 and 24 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. Claims 2-5, 7, 8, 11-13, 22, 23 and 25 are also rejected under 35 U.S.C. § 112(a), based on their respective dependencies to claim 21 and 24.

Rejections under 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 7 and 23-25 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “a rigid plate.”  When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “rigid” which fails to specify 

Claims 4 and 5 recite the limitation “the plurality of exchangeable top surfaces.” The limitation “a plurality of top surfaces” is originally introduced in claim 21. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the plurality of ); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 21. Therefore, claims 4 and 5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 5, 7 and 23 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 4.

Claim 5 recites the limitation “the actuator.” The limitation is not previously introduced in claim 4 or 21. As such, the limitation is lacking antecedent basis (i.e. “[[the]] an actuator”). Therefore, claim 5 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 7 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 5.

Claim 24 recites the limitation “a user.” The limitation is previously introduced in the preamble of claim 24. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the user”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 15. Therefore, claim 24 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 25 is also rejected under 35 U.S.C. § 112(b), based on its respective dependencies to claim 24.
“the exchangeable top surface.” The limitation is not previously introduced in claim 4 or 21. As such, the limitation is lacking antecedent basis (i.e. “[[the]] an exchangeable top surface”). Therefore, claim 23 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
 
Claim 24 recites the limitations “a desired walking surface” and “a walking speed.” The limitations are previously introduced in claim 21. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the desired walking surface” and “[[a]] the walking speed”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 24. Therefore, claim 24 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 25 is also rejected under 35 U.S.C. § 112(b), based on its respective dependencies to claim 24.

Claim 24 recites the limitation “repeating the above steps as desired.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation is using “desire” which fails to specify a degree of “desirability” such that one of ordinary skill in the art can reasonably conclude as to what amount of “desire” is necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claim 24 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 25 is also rejected under 35 U.S.C. § 112(b), based on its respective dependency to claim 24.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carmein (US 6,152,854) in view of Piaget, et al., (hereinafter referred as “Piaget,” US 2004/0214693).
Regarding claim 21, Carmein discloses a support structure (see FIG. 1, Omni-Directional Treadmill 1) having a base (see FIG. 1, rigid base 9); at least one moveable platform (see FIG. 1, active surface 2; see FIG. 19, belt 1801; and see FIG. 21, belt 1808) connected to the base, wherein the at least one platform has a top surface (see FIG. 21, upper run of belt 1808) and a bottom surface (see FIG. 21, lower run or bottom run of belt 1808). 
Carmein does not explicitly teach the top surface being exchangeable with a plurality of top surfaces. However, Piaget discloses the top surface being exchangeable with a plurality of top surfaces (see FIGS. 90 and 91; see para. [0573]: For a discussion of an embodiment of the exercise machine having an alternative tread surface, reference is now made to FIG. 91, which is an isometric view of the treadle and base frame portions 300 of the exercise machine 10. As shown in FIG. 91, each tread surface 914 (i.e., the displaceable upper surface of a treadle 12 intended to be treaded on by a user's feet or shoes) includes a plurality of adjacent, coplanar rollers 916. Thus, in this embodiment, the plurality of rollers 916 has been substituted for the displaceable belt 18 utilized as the tread surface 914 in some of the other embodiments described in this specification).

 
Response to Arguments
The Applicant’s arguments filed on April 16, 2021 related to claims 2-5, 7, 8, 11-13, and 15-25 are fully considered, but are not persuasive.  

The Applicant respectfully argues “Claim 21 is newly added and has not been rejected.”
 The Examiner respectfully agrees, since the argument is premature and not ripe. Furthermore, the prior art of Piaget has been applied due to the addition of newly claimed 21. As such the argument is not persuasive. Therefore, the rejection of claim 21 under 35 U.S.C. §103 is not withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715